 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTimberline Energy Corporation and United Steel-workers of America, AFL-CIO. Case 3-CA-9796September 25, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 14, 1981, Administrative Law JudgeEdmund A. Neumaier issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge, tomodify his remedy,2and to adopt his recommend-ed Order, as modified herein.3AMENDED CONCLUSIONS OF LAWSubstitute the following for the second para-graph of the Administrative Law Judge's Conclu-sions of Law 3:"By interfering with protected concerted activi-ties, by interrogating employees concerning unionactivities, by promulgating and maintaining an un-lawful no-solicitation rule,. by urging employeeswith promises and a grant of a pay raise to formtheir own committees as an alternative to represen-tation by the Union, and by threatening to closethe plant if union representation occurs, Respond-ent has violated Section 8(a)(1) of the Act."i In sec. 1I,B,5, the Administrative Law Judge referred to "the recordsales during the last quarter of 1980." This is apparently an inadvertenterror since the period of record sales occurred during the last quarter of1979. We hereby correct this error.2 See Isis Plumbing & Heating Co., 138 NLRB 716 (1962), for therationale on interest payments.I The Administrative Law Judge found that Respondent violated Sec.8(a)(l) of the Act by promulgating and maintaining an unlawful no-solici-tation rule and by granting pay raises calculated to induce employees toabandon their support of the Union. We have modified the Conclusionsof Law, recommended Order, and notice to reflect these findings.In his recommended Order, the Administrative Law Judge providedthat Respondent shall cease and desist from "in any like or relatedmanner" infringing upon employee rights guaranteed by Sec. 7. In viewof the nature and extent of the violations committed herein, we find thatRespondent has exhibited a general disregard for employees' statutoryrights and that therefore a broad remedial order is warranted. lickmottFoods. Inc., 242 NLRB 1357 (1979). Accordingly, we shall modify theAdministrative Law Judge's recommended Order and notice in thisregard.258 NLRB No. 37ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Timberline Energy Corporation, Syracuse, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:I. Insert the following as paragraph (c) and re-letter the subsequent paragraph accordingly:"(c) Promulgating and maintaining an unlawfulno-solicitation rule."2. Substitute the following for paragraph l(d):"(d) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of theAct."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT interrogate or threaten em-ployees about union activities or discouragethem by threats of a plant shutdown or prom-ises of benefits for forming committees as analternative to a union, or dominate such em-ployee committees.WE WILL NOT grant pay raises in order toencourage our employees to abandon theirsupport of the Union.WE WILL NOT unlawfully prohibit our em-ployees from soliciting for the Union.WE WILL NOT lay off or refuse to rehirethose laid off or otherwise discriminate againstemployees in regard to their hire or tenure ofemployment or any term or condition of em-ployment because they engaged in protectedconcerted activities.WE WILL. NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights to engage in or refrainfrom engaging in any or all of the activitiesspecified in Section 7 of the Act.292 TIMBER.INE ENER(GY C)RPORATIONWE WIl offer those listed below immediateand full reinstatement to their former jobs or,if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or other rights or privileges previouslyenjoyed, and WE WIL.L make them whole forany loss of earnings they may have suffered asa result of their discharge, plus interest.Donald BurrowsSharon CalarcoPat DeMontRobert DennySteve GreinerKen JohnsonHenry BelgeLoren BuschleMark RuskeyVic ParkerChris LamirandeGordon BryantMike FidlerRobert KingsleyHarry (Henry)LewisJohn CarpenterSam GuardinoLinda JonesH. J. KingsleyEthel LewisFred StaianoL. D. MorrisonWilliam J. NolanE. St. PierreCatheryn TowndrowJames YoungPatrick LamirandeTimothy LoveMark OberitterGerald RussellWilliam DillabaughSteve SableJohn StanleyJames TowndrowWilliam WiersBroderick MastersWilliam McCaulleyRichard SuarezRon WilliamsDouglas RussellNorris SmithIvan T. Preslar IIITIMBERLINE ENERGY CORPORATIONDECISIONSTATEMENT OF THE CASEEDMUND A. NEUMAIER, Administrative Law Judge:The charge in this case was filed on May 14, 1980, byUnited Steelworkers of America, AFL-CIO (hereincalled the Union). On July 21, 1980, the complaint wasissued alleging that Timberline Energy Corporation(herein called Respondent) violated Section 8(a)(l) and(3) of the National Labor Relations Act, as amended, byinterrogating, threatening, and laying off employees be-cause of their concerted union interests and activities andby imposing an unlawful no-solicitation rule. The chargewas amended to allege violative promises and paymentof pay increases, establishment of a negotiating commit-tee, and use of vulgar and demeaning language towardsemployees, as well as additional layoffs by Respondent.The charge, as amended, is denied by Respondent, whichadmits laying off employees at the times averred.A hearing was held before me in Syracuse, New York.on March 11 and 12, 1981. A brief was filed by the Gen-eral Counsel.Upon the entire record in this case, including my ob-servation of the witnesses and their demeanor, I makethe following:FINiINGS ANI) CONCI USIONSI. THE BUSINESS OF RESPONDENTRespondent, a New York corporation and a whollyowned subsidiary of Timberline Stoves Northeast, Inc.,manufactures coal- and wood-burning stoves. For 12months prior to issuance of the complaint, Respondentsold and shipped goods and materials valued in excess of$50,000 directly from its Syracuse, New York, plant topoints in other States. Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.111. THE ALI.F.GED UNFAIR L ABOR PRACTICESA. The Facts1. IntroductionIvan T. Preslar II is the sole owner and president ofRespondent and its holding company which is otherwiseinactive. Respondent's manufacture of stoves is seasonal.Normal employee layoffs occur during the final quarterof the year and recalls are made when sales increase inJanuary. In the past, no layoffs occurred in the spring.The layoffs in issue involved 42 of about 62 shop em-ployees and occurred on May 5, 6, 7, and 9, 1980.'In the same year, Respondent experienced a decline inbusiness resulting in a net loss of about 79,000 for a 7-month period ending December 31, 1980. Profits de-clined from $292,000 for the fiscal year ending May 31,1980, to a projected loss of $150,000 at the end of May1981. During the first 5 months of 1980, Preslar loaned$67,524 to Respondent to meet payrolls and other urgentdebts. Respondent's business activity was partially im-pacted by canceled orders in May and an inventory sub-stantially greater than that in prior years. Owing fromabout $300,000 in accounts payable at the time of thehearing were 1980 Federal and New York State incometax obligations, of $120,000 and $40,000, respectively.During the middle of April, William Nolan and otheremployees generally discussed among themselves theprospects of union organization. Nolan frequently wrote"union made" with chalk on the sides of the stoves. Ator about the same time, Preslar, in a telephone conversa-tion, told Alvin Stever, Respondent's plant manager, toprepare for a layoff. At a meeting with Stever later inthe month, Preslar instructed him to have the forementake "a hard look at everybody." He advised examina-tion of the employees' attendance, tardiness, productiv-ity, and drinking records, as well as their attitudes.On May 1, Nolan telephoned Louis Thomas, a repre-sentative of the United Steelworkers, concerning a meet-See Appendix B which names the employees and shows the dateswhen they were laid off and, for some. when they' ere recalled Appen-dix B omitted from publication]293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing with interested coworkers on Friday, May 2, atNolan's home. Because of the reluctance of some em-ployees to attend the meeting that Friday night, themeeting was postponed to the following Monday night.Nolan mentioned the meeting to "about everybody at theplant."On his initial direct examination by the General Coun-sel, Preslar recalled Nolan's being seen dispersing unionliterature throughout the plant and meeting with otheremployees during working hours. He did not rememberwhen this occurred or whether such behavior wasbrought to his attention prior to May 5. On direct exami-nation by counsel for Respondent, Preslar said, "I heardnothing of the union activities, didn't know anythingabout it. I'd been out of town." He acknowledged thatthe foremen knew about union activity on May 5. I be-lieve Preslar's initial account. Voluntarily, Preslar identi-fied Nolan in the hearing room as the person he and theforemen had seen distributing union literature in theplant during working hours. He said Nolan was doingthis when he was working. Nolan was laid off on May 5and not recalled. In his subsequent denial of any knowl-edge about union activity before May 5, Preslar did notexplain this discrepancy. Assertedly, he returned from abusiness trip on the weekend immediately prior to May5. Nolan was laid off on May 5, and he denied being onplant property after that date. Hence, I find that Re-spondent's principal officer and supervisors were awareof the union activities.2. The layoffsMay 5: On Monday morning, Preslar ordered a layoffof 10 or 12 employees. Stever met with the foremen. A"weed the garden" selection policy was followed toeliminate unproductive and otherwise undesirable em-ployees. At lunchtime in a work area Leo Remillard, aparts supervisor, asked Nolan whether he wanted to starta revolution. Nolan said, "Yes." At the end of the shift,layoff slips were given to Nolan and 10 others, includingBob Denny and Catheryn Towndrow, who attended themeeting at Nolan's house as planned. At the meetingthey decided to continue the organizing campaign.May 6: Preslar ordered another layoff. The supervisorsmet in the morning and nine employees were selected.Sharon Calarco received her layoff slip the samemorning about 15 minutes after Leo Remillard had seenher signing a union card. This is a day later than allegedin the complaint and admitted in the answer. The recordis inconclusive as to whether the Calarco slip bore theactual layoff date, or whether a slip prepared on May 5was given to her on May 6. In either case, Calarco waslaid off 15 minutes after signing a union card.The laid-off employees congregated at the StadiumLounge and at a corner across the street from the plantand solicited workers in the morning, at noon, and at theend of the shift to sign union representation cards and toaccept union literature. Of those laid off, six or sevenmet at the union office and signed representation cardson May 6.Coming into the plant, John Stanley met his weldingsupervisor, Kent Hoverstadt, and had a "friendly conver-sation." Hoverstadt asked Stanley, "What was going ondown at the corner," and inquired if Stanley had signeda union card. He advised Stanley not to talk about theUnion.In the welding department, Hoverstadt held a briefmorning meeting telling welding employees that if theyvalued their jobs they should not participate in the activ-ity on the corner and not talk about the Union. Hewarned that a union would force the plant to close andmove to another State. Stephen Burrows, a foreman, waspresent and spoke. Preslar denied giving Hoverstadt anyauthority to make a statement about closing or movingthe plant, and generally deems such a plan infeasible.May 7: Union organizing activities continued at thecorner. At the end of the workday, 10 more employees,including Stanley and James Towndrow, who had at-tended the May 5 meeting, were laid off. When PatrickLamirande received his slip, he asked whether the layoffhad anything to do with the union organizing. Hover-stadt answered negatively and explained that he wasonly doing his job.Thomas, as the Union's representative, wrote a letterto Preslar requesting recognition. By telephone on May9, Preslar acknowledged receipt of the letter and saidthat he would not recognize the Union and that, beforeallowing organization of the plant, he would move hisoperation out of the State.May 8: Union activities at the corner continued, andno employees were laid off.At the end of the workday, a caravan of several carswhich had been parked near the plant, carrying a dozenor more laid-off employees, drove past the plant to theend of the street to turn around and then proceededslowly past the plant where Preslar was standing withoffice employees to see what was happening. The pur-pose of the caravan, according to Nolan, was to "[l]etthem know we were there." James Towndrow held up aSteelworkers paper, and others in the caravan held unionplacards. Preslar admitted telling Towndrow "to stick itin his ass" and gesturing in a vulgar manner with hisarms. Preslar testified that he was provoked by the cara-van's turning around on plant property, the sounding ofhorns, the holding of placards and union papers, and the"shooting the finger" and other gestures directed at him.The testimony from the direct examination and cross-ex-amination of James Towndrow, Nolan, and other wit-nesses generally conflicts with Preslar's perception ofprovocative acts. Partly because of the candor and inten-sity of Preslar's account and partly because of my appre-hension of a forebearance on the part of the employeewitnesses to see or hear anything provocative in thecaravan, which was to "[L]et them know we werethere," I conclude that there was provocative activity towhich Preslar responded in kind.May 9: Nine more employees were laid off, and the so-liciting at the corner expanded.During the lunch period, after John Carpenter had re-ceived his pay and a layoff slip, Burrows asked himwhether he was joining the activities outside. Burrowsrecalled asking about the "Union coming into the fac-tory."294 TIMBERLINE ENERGY CORPORATIONA television station videotaped an afternoon interviewwith Thomas outside the plant concerning the organizingeffort. Nolan, Denny, James Towndrow, and HenryLewis, who had been laid off the same day, appeared inthe background of the evening telecast of the interview.3. RehiringsDonald Burrows, Gordon Bryant, Robert Kingsley,Broderick Masters, Timothy Love, Gerald Russell, andRichard Suarez, who were laid off in May, were rehiredon June 30. Bryant and Suarez had signed union cards.William McCaulley, Ethel Lewis, Henry (Harry) Lewis,and John Stanley were recalled in August. All exceptMcCaulley participated in union activity. John Carpenterand Sam Guardino were rehired in September. Carpenterwas interested in the Union. Six new and three formeremployees not involved in the May layoffs were hired inJune (one), September (four), and October (four).2The27 people who were never recalled included Calarco,Denny, Nolan, both Towndrows, Lamirande, and otherswho participated in union activity. (See Appendix B.)4. Representation and solicitationOn May 12, 1980, a petition for certification of repre-sentative was filed by the Union. A representation hear-ing was held in Timberline Energy Corporation, Case 3-RC-7829, on May 27 and June 2, 1980.3By some unspe-cified time after June 2, Respondent's "Personnel Poli-cies Manual" was replaced by an untitled manual which,under the subheading "Standard Shop Rules and Regula-tions," provides:5. Visiting or loitering prohibited.6. Solicitation of membership in any organizationon Company time is prohibited, unauthorized, can-vassing, selling of lottery tickets or chances, [or]gambling on Company time or property is prohibit-ed.Preslar circulated an undated letter to employees (I)informing them of a meeting at 4 p.m. on July 22, (2)asking for their independence in the July 23 election, and(3) announcing, tentatively, the formation of compensa-tion, disciplinary, and safety committees. At the July 22meeting, Preslar told the employees that they could dowhatever they wanted to do, but urged them to formtheir own union. He promised a 25-cent-an-hour payraise effective immediately but paid a week later becausea week's payroll was held back on the computer. OnJuly 23, the Union lost the election. On July 23, anothermeeting was held by the employees to elect members tothe committees without the presence of Preslar or anysupervisors. Free beer was provided by Preslar's son inthe plant parking lot after these two meetings. Severalsubsequent meetings were held among Preslar, Stever,and committee members mostly about safety matters.2 Respondent hired new employees Terrence Harmer. Frank Kaylor,Stephen Monnet., Jose Vallejo, Mark Villenuve, and Chris Dygert andformer employees James Carpenter, Linda Kingsley, and John Vadala.3 Official notice of the petition filing is taken at the request of counselfor the General CounselB. Concluding FindingsI. The violation attributed to Leo RemillardDuring the morning of May 5, Remillard, a foreman,asked whether Nolan "was trying to start a revolution."The General Counsel argues that this question establishesknowledge by Respondent of Nolan's role in the unionorganizing campaign and the employee's interest in aunion. Remillard's question is open to various interpreta-tions, except when considered in the context of Nolan'sanswer, "Yes," his leading role in union organizing, andhis layoff on the same day. The inference can be drawnthat Remillard's question recognized and sought confir-mation of Nolan's union activism. I find that Remillard'squery violated Section 8(a)(1) of the Act.2. The violations attributed to Kent HoverstadtOn the morning of May 6, Welding Supervisor Hover-stadt's "friendly" questioning of Stanley concerning ac-tivity "on the corner" and about Stanley's signing aunion card, and Hoverstadt's advising Stanley not to talkabout the Union, interfered with protected rights. Stan-ley was laid off the next day and not recalled until thesecond wave of rehirings on August 4. I find a violativeinterference under Section 8(a)(1) of the Act.Later on the same day, Hoverstadt held a meeting inthe welding department and told employees that if theyvalued their jobs they should not participate in the activ-ity on the corner and should not talk about the Union.He warned that a union would force the plant to closeand move out of the State. Hoverstadt did not testify.Preslar asserted that Hoverstadt's threats concerningclosing the plant were made without his authority. None-theless, Respondent is responsible for the conduct of itsagents. There is no doubt that Hoverstadt made thesethreats and warned employees about talking about theUnion, and I find a violation of Section 8(a)(l) of theAct.3. The violation attributed to Stephen BurrowsBurrows admitted asking Carpenter4about the Union'scoming into the plant when Carpenter was laid off onMay 9. Because of a longstanding friendship between thetwo, this conversation appears to be on the borderline ofa violation. Bearing in mind that Carpenter was not re-called until September 8 (the third wave of recalls afterthe May layoffs) and Respondent's demonstrated unionanimus after May 5, I find a prohibited interferenceunder Section 8(a)(1) of the Act.4. The violations attributed to Ivan Preslar 11The complaint alleges that Preslar threatened to closethe plant if the Union came in. On May 7, Thomas, theunion representative, wrote a letter to Preslar seekingrecognition. On May 9, in a telephone conversation,Preslar acknowledged receipt of the letter, and said thathe would not recognize the Union and that, before al-4 Carpenter recalled being asked by Burrows whether he planned tojoin the aciivilies outside.295 DECISIONS OF NATIONAL.. LAI()OR RLI.AII()NS I()ARI)lowing union organization of the plant, he would movehis operation out of the State. Thomas told Nolan.Cathryn and James Towndrow, and other employeeswhat Preslar said in the telephone conversation. SincePreslar's threat was communicated to the union repre-sentative and agent of those employees signing unioncards, it had the same impact as if made directly to theemployees. This conversation is not controverted byPreslar, save his comment that moving the plant was notfeasible.5Whether such a plant closing and relocationwas feasible in Preslar's mind does not diminish the aimof his threat to chill union organizational efforts. Thus, Ifind interference with protected concerted activity inviolation of Section 8(a)(1) of the Act.Turning to May 8 and Preslar's response to the unioncaravan, there is a question as to whether he interferedwith the free exercise of protected employee rights. Theoverall situation of the caravan of automobiles with laid-off employees showing union papers and placards to"[l]et them know we were there"' was apprehended byPreslar as provocation for his "stick it" remark and ac-companying gesture to the demonstrators. Preslar's ac-tions were spontaneous. Although Preslar owns and con-trols Respondent, his display, at best, shows unionanimus which did not surprise employees who wereaware of Respondent's laying off of union activists andothers and of the threats made by Hoverstadt in thewelding department meeting 2 days earlier. Preslar'sbrief loss of composure in the caravan incident did notsignificantly interfere with, restrain, or coerce employeesin the exercise of their rights, and this allegation shouldbe dismissed.The complaint also alleges that Respondent (1) estab-lished committees to negotiate wages, hours, and otherterms and conditions of employment and (2) granted payincreases to undermine the union organizational drive.Preslar sent form letters asking employees for "your voteto keep your independence so you may personally have arole in shaping the future of this company." The lettersgave notice of a meeting scheduled for July 22, the nightbefore the election, for the formation of committees deal-ing with compensation, discipline, and safety. At the July22 meeting, Preslar urged the employees to form theirown union through the proposed committees and prom-ised and paid an immediate 25-cent-an-hour raise. Afterthe meeting free beer was provided by Preslar's son inthe plant parking lot. Preslar tacitly admits the formationof a labor organization within the definition of Section2(5) of the Act which is sponsored and dominated byRespondent and the immediate offer of benefits in theform of a general 25-cent-an-hour wage increase and freebeer. Another meeting was held on July 24 to allow em-ployees to select committee members, and a free beerparty was held afterwards. Thereafter the committeesmet from time to time to deal mostly with safe workingconditions. The record amply demonstrates the forma-tion of a company union and the payment of benefits ins In connection with Preslar's testimony that he did not authorize Ho-verstadt to tell employees that he would move the plant out of the State.Preslar said that such a move was unfeasible.6 Nolan's testimony concerning the purpose or the caravan.circumstances which I find iolative of Section 8(a)(l) ofthe Act.5. Motivation for the layoffsThe General Counsel alleges that Respondent laid offemployees because of protected concerted union activi-ties in violation of Section (a)(3) alld (I) of the Act. Inturn, Respondent denies this allegation and presented itscase to show economic reasons for the May layoffs. Toevaluate the causation of motivation for the layoffs inissue, the current test requires that the General Counselmake a prima aicie showing sufficient to support an infer-ence that protected conduct was a motivating factor inRespondent's decision. Upon such showing, the burdenshifts to Respondent to demonstrate that the same ac-tions would have taken place without the protected con-duct.The General Counsel has made a prima facie case byshowing discrimination against employees and interfer-ence by Respondent with protected employee conduct.The concerted union activity by Nolan and others led toa meeting scheduled with a union representative on thesame day the first employees, including Nolan, were laidoff. The timing of the layoff on Monday, May 5, is in-consistent with Respondent's past practices. Past layoffsoccurred in the final 3 months of the year and at the endof the workweek, the usual pay period. No past layoffsoccurred in the spring. The layoffs in issue were progres-sive and coincided with the intensity of the union activi-ties. Employees with good records but with an interest inthe Union were released. For example, Ethel Lewis,whose work performance and attendance were good,was released. An employee who had a drinking problemon the job was retained. Union animus was shown byPreslar in his telephone conversation with Thomas andin his vulgar words and demeanor towards the unioncaravan on May 8. Hoverstadt held a meeting to warnemployees about union activities which would lead toplant closure. Without retracing all of the incidents,there is substantial evidence that the layoffs wereprompted by protected concerted union activity.To meet its burden, Respondent presented evidence ofa business decline in 1980. As will later be analyzed, thedecline actually began at the end of May or at the begin-ning of June. Respondent's inventory of 1,046 stoves onMay 2 was nearly 10 times as great as on a similar datein 1979. The large inventory cannot be explained interms of a decline in sales. The last 4 months of 1979were the best in Respondent's history, totaling 9,864units sold as compared to 2,636 units sold for the sameperiod in 1978. For the first 5 months, sales were betterin 1980 than in the prior year. During this period, therewere ample economic reasons for Preslar to expect an-other banner year and to build an inventory to meet theexpected sales demands. At the end of May, both the sizeof the inventory and a decline in sales justified a layoff.In the beginning of May, there were no compelling eco-nomic reasons shown for the layoffs, but the size of the7 The applicable test of causality is discussed in Wright Line. a DivitonofJ Wright LinIt', Inc.. 251 Nt RB 1083 (1980).296 TIMBERLINE ENERGY CORPORATIONinventory would enable a layoff to chill the union activi-ty which began in the middle of April.Preslar testified that in the middle of April he beganplanning a layoff for economic reasons and so notifiedhis supervisors. He decided to lay off 10 or 12 employeeson Monday, May 5, the next working day after he re-turned from a business trip. This is also the day of thescheduled union meeting. The May 5 layoff was deemednecessary by Preslar because I week of each employee'swages is held back, and for the reason that he could notafford 1 more day. The progressive layoffs during the re-maining days of the week stemmed, allegedly, from thecanceling of orders and the "bouncing" of four checks.No corroborating documentation was produced, showingthe dates of dishonoring of checks, although some legalactions later were taken by Respondent wherein such in-formation would have been presented.During the first 5 months of 1980, Preslar loaned Re-spondent $67,524, as follows:Date AmountJanuary 31February 8February 18March 15March 26April 1April 3April 22May 8May 20May 29May 30$5,000.005,000.005,000.005,000.008,000.004,000.008,000.005,000.009,000.005,000.005,000.003,523.69A cash flow problem developed with the building of aninventory following the record sales during the last quar-ter of 1980. Preslar was satisfied with sales early in 1980,and the inference can be drawn that Preslar's support ofthe business with personal loans until the end of Maywas based on business optimism.A comparison of 1980 stove sales with the prior yeardoes not show a business crisis in May:Units SoldMonthJanuaryFebruaryMarchAprilMayJuneJulyAugustSeptemberOctoberNovemberDecember19795273133932574873596679791.,7732,4293,0641,798For the first 5 months in 1980, Respondent sold morestoves than in 1979 with a very slight drop in salesduring the critical May period. A profit of $292,000 wasearned for the fiscal year ending May 31, Respondent'smost profitable year. For the last 5 months of this fiscalperiod, Preslar displayed some confidence in Respondentby loaning it his own money when needed. Later he dis-played confidence by recalling some employees on June30 and giving a 25-cent-an-hour raise to all employees inJuly.Early in May, the large inventory of stoves permitteda layoff of production employees without affecting sales.Purportedly, the inventory was produced from retainedearnings thereby using cash reserves. The general eco-nomic reason given for the layoff on the first workingday after Preslar returned from his business trip, howev-er, does not include specific data either on the cash flowor about specific events or circumstances which prompt-ed a virtually immediate layoff. Nor are the alleged busi-ness reasons for progressive layoffs (coinciding with theintensity of union activity) either documented or other-wise detailed in the same manner as its other businessand financial data. Respondent's evidence is vague andtoo insubstantial to show that the layoffs would have oc-curred on May 5, 6, 7, and 9 without the protected unionactivities by employees at that time. I find that the layingoff of employees on May 5, 6, 7, and 9 was discriminato-ry and interfered with employee's protected rights andviolated Section 8(a)(3) and (1) of the Act.6. The refusal to recall employeesOf the 42 employees laid off in May, 27 were neverrecalled. (See Appendix B.) This group included Ca-larco, Denny, Nolan, both Towndrows, Lamirande, andothers who participated in union activity. The group alsoincluded Preslar's son and employees not mentioned inconnection with union activities. Several who had signedunion cards, for example, Ethel Lewis, Stanley, andGordon Bryant, were recalled. Henry (Harry) Lewis,who was on the telecast (with Nolan, Denny, and J.Towndrow) also was recalled.Stever, the plant manager, could not give the reasonswhy most individual employees were not recalled. With-out looking at a list of employees, he recalled onlyDenny, Nolan, and C. Towndrow as having poor attend-ance and only Nolan as having a poor attitude. Notationsabout attendance, attitude, and work performance arenormally made in an employee's file. Stever's examina-tion of these employees' files, during cross-examinationby the General Counsel, revealed no notations concern-ing attendance on attitude. He said he "cleaned house"and "[w]eeded the garden." The only specific recollec-tion by Stever was about Denny's being close to termina-tion in 1979 for throwing a piece of metal against a wall.The incident was noted in Denny's file. Denny requesteda different job and a new supervisor, Marvin Earl. Ac-cording to Stever, Earl complained about Denny's atti-tude, and, therefore, Denny was laid off on May 5. As toNolan, Stever complained that on several occasionsNolan was not in his work area, and a supervisor had re-quired him to return to work. Similarly, nothing wasfound in Nolan's file which disclosed such incidents of abad attitude. Those employees most active in union ac-tivities were not recalled and others such as Carpenter297 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere not recalled until the third wave of rehirings. In-stead of recalling experienced employees, six new em-ployees were hired as well as three former employeesnot involved in the May layoffs. Bearing in mind Re-spondent's demonstrated union animus, the numerousacts of interference with protected concerted conduct byemployees, and the antiunion discrimination in the Maylayoffs, the refusal to recall employees who were activein the union organizing, without showing some othercause, is violative of Section 8(a)(3) and (1) of the Act.7. The no-solicitation ruleRespondent issued a new personnel manual at an un-disclosed time after June 2. The manual contained prohi-bitions against loitering and visiting and against solicita-tion of membership on company time. Together, theseprohibitions effect a stringent total ban on union solicita-tion and other union activity by employees even at non-working times. Preslar and Stever explained that the saleof tickets and products, participation in football pools,and other nonproductive employee activities promptedthe rule changes. On cross-examination, Stever's memorywas dim about specific incidents which led to the rulechanges. No examples of employee abuses were detailedby Stever for several months prior to the rule changes.The no-solicitation rule, however, was imposed afterconcerted union activities by employees and a Boardhearing, but probably prior to the final election. Absentspecial circumstances not here present, an employer mayneither prohibit employees lawfully on the plant premisesfrom soliciting union support during nonwork time norprohibit the distribution of union literature in nonworkareas during nonwork time. The no-solicitation rule inconcert with Respondent's other antiunion actions is apatent interference under Section 8(a)(l) of the Act.IV. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I recommend that Respondent be or-dered to cease and desist therefrom and to take certainaffirmative action set forth below to effectuate the poli-cies of the Act.As I have found that Respondent violated Section8(a)(3) and (I) of the Act by discriminatorily laying off42 employees and by refusing to rehire 27 employees, asdescribed in Appendix B, I recommend that Respondentbe ordered to offer them immediate and full reinstate-ment to their former jobs or, if such jobs no longer exist,to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges. I recom-mend further that Respondent be ordered to make eachemployee, including those laid off temporarily, whole forthe loss of earnings, suffered from the May 5, 6, 7, and 9,1980, layoffs, respectively by payment of the respectiveamounts each normally would have earned from thelayoff date until either the date previously rehired by Re-spondent or, if not rehired, until reinstated by Respond-ent pursuant to the Order herein, less net earnings, towhich shall be added interest, said backpay and interestto be computed as prescribed in F. W. Woolworth Compa-ny, 90 NLRB 289 (1950), and Florida Steel Corporation,231 NLRB 651 (1977).The posting of notices at Respondent's plant in Syra-cuse, New York, may he insufficient if either the plant isclosed to laid-off employees or if laid-off employees havemoved elsewhere. For these reasons, I recommend thatRespondent be required to mail a copy of the notice, Ap-pendix A, to each employee named in Appendix B, at hison her last known address as disclosed by Respondent'srecords or otherwise supplied.Upon the foregoing findings of fact and the entirerecord, I make the following:CONCUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. By discriminating against, laying off, and refusing torehire certain employees, as shown in Appendix B, whowere engaged in protected concerted activity and others,as shown in Appendix B, who were temporarily adverse-ly affected by the discriminatory layoffs, Respondent hasengaged in unfair labor practices within the meaning ofSections 8(a)(3) and (1) and 2(6) and (7) of the Act.4. By interfering with protected concerted activitiesthrough interrogating employees concerning union activ-ities, by urging employees with promises and a grant of apay raise to form their own committees as an alternativeto representation by the Union, and by threatening toclose the plant if union representation occurs, Respond-ent has engaged in unfair labor practices within themeaning of Sections 8(a)(l) and 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER8The Respondent, Timberline Energy Corporation,Syracuse, New York, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Laying off, refusing to rehire, or otherwise discrim-inating against employees in regard to their hire ortenure of employment or any term or condition of em-ployment because they engage in concerted activitiesprotected by Section 7 of the National Labor RelationsAct.(b) Interrogating and threatening employees concern-ing union activity, promising and paying benefits to em-ployees for no union representation by forming employeecommittees, and threatening a closedown of the plant ifthe employees designate the Union.' In he event no xceptions are filed as provided by Sec 102 46 of heRules and Regulations of he National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSee 102 4 of the Rules and Regulations. he adopted h) the Board andbecome its findings, conclusions. and Order, and all objectioins theretoshall he deemed %waived for all purposes.298 TIMBERLINE ENERGY CORPORATION(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright to engage in or refrain from engaging in any or allthe activities specified in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer the employees named in Appendix B, whowere permanently laid off, immediate and full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights or privileges, andmake all of the employees named in Appendix B, includ-ing those laid off temporarily, whole for any loss of earn-ings they may have suffered as a result of the discrimina-tion practiced against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its plant in Syracuse New York, copies ofthe attached notice marked "Appendix."' Copies of saidnotice. on forms provided by the Regional Director forRegion 3. after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.In the c.cnl that thi, Order i' enforced by a Judgment of a UnitedStates Courl or Appeals. the word% in the notice reading "'osted hOrder of the National I.ahor Relations Board"' hall read "'Poted Pursu-an1 to a Judgment of the United State Curt of Appeals Enforcing anOrder of the National I ahor Relation, Board "299